Civil action for trespass, and to remove cloud from title.
Both parties claimed title to the locus in quo; and, upon the traverse and issues thus joined, there was a verdict and judgment in favor of the plaintiffs. Defendants appealed.
Defendants rely chiefly upon their exception taken to his Honor's refusal to grant defendants' motion for judgment as of nonsuit, made first at the close of the plaintiff's evidence, and renewed at the close of all the evidence. Viewing the evidence in the light most favorable to the plaintiffs, the accepted position on a motion of this kind, we think his Honor was justified in submitting the case to the jury, and that the verdict is amply supported by the evidence.
After a careful perusal of the record, we have discovered no sufficient reason for disturbing the result of the trial.
No error.